                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

SFR SERVICES, LLC, A/A/O JOHN
BRAUN AND BARBARA BRAUN,

                 Plaintiff,

v.                                                      Case No.: 2:19-cv-466-FtM-38MRM

GEOVERA SPECIALTY
INSURANCE COMPANY,

               Defendant.
                                              /

                                             ORDER1

       This matter comes before the Court on an Order (Doc. 23) directing Defendant to

file a second supplement to the Notice of Removal (Doc. 1) regarding the Court’s subject

matter jurisdiction. Specifically, the Court had questions regarding who the members of

SFR Services, LLC were at the time of removal.                   Having reviewed the Second

Supplement (Doc. 27) and the Affidavit filed in support (Doc. 27-1, ¶ 3(c)), the Court is

satisfied at this point that the only member of SFR Services, LLC at the time of removal

was Ricky Lynn McGraw, Jr. who is domiciled in Florida. Therefore, the Court will take

no further action on its Order (Doc. 23).

       Accordingly, it is now




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
       ORDERED:

       The Court will take no further action on its Order (Doc. 23) regarding subject matter

jurisdiction.

       DONE and ORDERED in Fort Myers, Florida this 20th day of August, 2019.




Copies: All Parties of Record




                                             2
